Citation Nr: 0927928	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  09-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
stomach disability.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the White River 
Junction, Vermont, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled to have a video conference hearing 
before the Board on July 23, 2009.  Due to technical 
difficulties at the RO, the hearing could not be held.  The 
case is being remanded for a hearing to be re-scheduled in 
August 2009.  In lieu of the videocoference hearing, the 
Veteran has requested a Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the 
RO before a Veterans Law Judge from the 
traveling section of the Board scheduled 
in August 2009.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

